Order entered May 20, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00130-CV

                   KELLEY|WITHERSPOON, LLP, ET AL., Appellants
                                    V.

              ARMSTRONG INTERNATIONAL SERVICES, INC., Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-01907-E

                                           ORDER
       We GRANT appellants’ May 19, 2014 second motion for an extension of time to file a

brief. Appellants shall file their brief on or before June 18, 2014. We caution appellants that no

further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE